Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 1 of 72 PageID #: 2117
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 2 of 72 PageID #: 2118
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 3 of 72 PageID #: 2119
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 4 of 72 PageID #: 2120
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 5 of 72 PageID #: 2121
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 6 of 72 PageID #: 2122
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 7 of 72 PageID #: 2123
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 8 of 72 PageID #: 2124
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 9 of 72 PageID #: 2125
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 10 of 72 PageID #:
                                    2126
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 11 of 72 PageID #:
                                    2127
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 12 of 72 PageID #:
                                    2128
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 13 of 72 PageID #:
                                    2129
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 14 of 72 PageID #:
                                    2130
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 15 of 72 PageID #:
                                    2131
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 16 of 72 PageID #:
                                    2132
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 17 of 72 PageID #:
                                    2133
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 18 of 72 PageID #:
                                    2134
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 19 of 72 PageID #:
                                    2135
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 20 of 72 PageID #:
                                    2136
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 21 of 72 PageID #:
                                    2137
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 22 of 72 PageID #:
                                    2138
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 23 of 72 PageID #:
                                    2139
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 24 of 72 PageID #:
                                    2140
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 25 of 72 PageID #:
                                    2141
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 26 of 72 PageID #:
                                    2142
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 27 of 72 PageID #:
                                    2143
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 28 of 72 PageID #:
                                    2144
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 29 of 72 PageID #:
                                    2145
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 30 of 72 PageID #:
                                    2146
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 31 of 72 PageID #:
                                    2147
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 32 of 72 PageID #:
                                    2148
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 33 of 72 PageID #:
                                    2149
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 34 of 72 PageID #:
                                    2150
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 35 of 72 PageID #:
                                    2151
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 36 of 72 PageID #:
                                    2152
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 37 of 72 PageID #:
                                    2153
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 38 of 72 PageID #:
                                    2154
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 39 of 72 PageID #:
                                    2155
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 40 of 72 PageID #:
                                    2156
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 41 of 72 PageID #:
                                    2157
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 42 of 72 PageID #:
                                    2158
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 43 of 72 PageID #:
                                    2159
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 44 of 72 PageID #:
                                    2160
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 45 of 72 PageID #:
                                    2161
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 46 of 72 PageID #:
                                    2162
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 47 of 72 PageID #:
                                    2163
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 48 of 72 PageID #:
                                    2164
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 49 of 72 PageID #:
                                    2165
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 50 of 72 PageID #:
                                    2166
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 51 of 72 PageID #:
                                    2167
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 52 of 72 PageID #:
                                    2168
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 53 of 72 PageID #:
                                    2169
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 54 of 72 PageID #:
                                    2170
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 55 of 72 PageID #:
                                    2171
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 56 of 72 PageID #:
                                    2172
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 57 of 72 PageID #:
                                    2173
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 58 of 72 PageID #:
                                    2174
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 59 of 72 PageID #:
                                    2175
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 60 of 72 PageID #:
                                    2176
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 61 of 72 PageID #:
                                    2177
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 62 of 72 PageID #:
                                    2178
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 63 of 72 PageID #:
                                    2179
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 64 of 72 PageID #:
                                    2180
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 65 of 72 PageID #:
                                    2181
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 66 of 72 PageID #:
                                    2182
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 67 of 72 PageID #:
                                    2183
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 68 of 72 PageID #:
                                    2184
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 69 of 72 PageID #:
                                    2185
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 70 of 72 PageID #:
                                    2186
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 71 of 72 PageID #:
                                    2187
Case 4:17-cv-00017-JHM-HBB Document 131-3 Filed 10/30/20 Page 72 of 72 PageID #:
                                    2188
